TYSON, C. J.
This is an action of detinue to recover certain personal property, to-wit, four hogs. It is made to appear both by the pleadings and the proof that this action was commenced after the defendant in this case had taken possession of the hogs, which were found at-large and uncontrolled on his premises, and had instituted the legal proceeding requisite to a determination of the respective rights of the parties before a justice of the peace having jurisdiction to determine the validity of the seizure and the amount of the damage, etc:, as provided by Act Sept. 29, 1903 (Gen. Acts 1903, p. 431). It also appears that upon the hearing .of that controversy the plaintiff here appeared and contested with the defendant here, the plaintiff in that proceeding, the validity of the seizure and the right to damages, etc., as provided by the act, which resulted in a judgment adversely to him, from which no appeal was taken. That proceeding appears to have been in all respects regular and in conformity to the provisions of the act.
It is manifest that the purpose1 of this action is to assail collaterally the proceeding above referred to; and to this end an assault is made upon the constitutionality of the act under which it was had. “A judgment or decree, of a court of competent jurisdiction is conclusive, and becomes res adjudicata as to a subsequent suit, when it is ascertained that the subject-matter of the two suits is the same and the issues in the former suit were broad enough to have comprehended all that is involved in the issues in the second suit. The inquiry is, not what the parties actually litigated, but what they might and ought to have litigated.”—Wood v. Wood, 134 Ala. 557, 33 South. 347. And this principle applies as well to a question involving the validity or existence of a statute under which proceedings are conducted, or upon which a cause of action is founded, as to any other issue in the .case. This doctrine is stated by Judge Cooley in his work on Constitutional Limitations in this language: “Whatever the question involved — whether the interpretation of. a private contract, the legality of an individual act, or the validity of a legislative enactment — the rule of finality is the same. The controversy *478has been adjudged; and, once finally passed upon, it is never to be renewed. It must frequently, therefore, occur that a question of constitutional law will be decided in private litigation, and the parties to the controversy * * will thereby become .absolutely and forever precluded from renewing the question in respect to the matter therein involved. The rule of conclusiveness to this extent is one of the most inflexible principles of the law, insomuch that, even if it were subsequently held by the court that the decision of the particular case was erroneous, such holding would not authorize the reopening of the old controversy in order that the final conclusion might be applied thereto.” — Cooley on Con. Lim. pp. 80, 81. We have but to apply these principles to see that there is no merit in any of the propositions insisted upon in brief of appellant’s counsel.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.